 1 MCGREGOR W. SCOTT
   United States Attorney
 2 SAM STEFANKI
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:20-CR-00046-TLN
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           FINDINGS AND ORDER
14   LUIS MIGUEL MENDOZA PRADO,                         DATE: April 2, 2020
                                                        TIME: 9:30 a.m.
15                               Defendant.             COURT: Hon. Troy L. Nunley
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and the defendant, by

19 and through the defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for status on April 2, 2020.

21          2.     By this stipulation, the defendant now moves to continue the status conference until May

22 21, 2020, at 9:30 a.m., and to exclude time between April 2, 2020, and May 21, 2020, under Local Code

23 T4.

24          3.     The parties agree and stipulate, and request that the Court find the following:

25                 a)      The government previously provided discovery associated with this case that

26          includes over 500 pages of documents, and recently extended a proposed plea agreement for the

27          defendant’s consideration. The United States Probation Office also recently completed a Pre-

28          Plea Presentence Investigation Report and distributed it to counsel for the government and the


      STIPULATION REGARDING EXCLUDABLE TIME             1
      PERIODS UNDER SPEEDY TRIAL ACT
 1        defendant.

 2               b)      Defense counsel desires additional time to review discovery and the Pre-Plea

 3        Presentence Investigation Report, conduct legal research, and consult with the defendant

 4        regarding case strategy and potential resolution. The additional time requested via this

 5        stipulation for attorney-client consultation is appropriate because the defendant is detained.

 6               c)      Defense believes that failure to grant the above-requested continuance would

 7        deny her the reasonable time necessary for effective preparation, taking into account the exercise

 8        of due diligence.

 9               d)      The government does not object to the continuance.

10               e)      Accordingly, the parties agree and stipulate that the ends of justice served by

11        continuing the case as requested outweigh the interest of the public and the defendant in a trial

12        within the original date prescribed by the Speedy Trial Act.

13               f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

14        et seq., within which trial must commence, the parties agree that the time period of April 2, 2020

15        to May 21, 2020, inclusive, is excludable pursuant to 18 U.S.C. § 3161(h)(7)(A), B(iv) [Local

16        Code T4].

17 ///

18 ///

19 ///

20 ///

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///

     STIPULATION REGARDING EXCLUDABLE TIME             2
     PERIODS UNDER SPEEDY TRIAL ACT
 1 ///

 2          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 3 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 4 must commence.

 5          IT IS SO STIPULATED.

 6

 7

 8   Dated: March 24, 2020                                   MCGREGOR W. SCOTT
                                                             United States Attorney
 9

10                                                           /s/ SAM STEFANKI
                                                             SAM STEFANKI
11                                                           Assistant United States Attorney

12

13   Dated: March 24, 2020                                   /s/ MEGAN HOPKINS
                                                             MEGAN HOPKINS
14                                                           Counsel for Defendant
                                                             LUIS MIGUEL MENDOZA PRADO
15

16

17

18
                                           FINDINGS AND ORDER
19
            IT IS SO FOUND AND ORDERED this 25th day of March, 2020.
20

21

22

23
                                                                  Troy L. Nunley
24                                                                United States District Judge
25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME              3
      PERIODS UNDER SPEEDY TRIAL ACT
